Order unanimously modified so as to deny the motion to dismiss the first and third causes of action as to the defendant United Sanitary Corporation and, as so modified, affirmed, without costs. The pleading is ineptly drawn but is sufficient. The Statute of Frauds is inapplicable to the first cause of action because the ten years mortgage is only an incidental implementation of the larger arrangement which is not subject to the statute. With respect to each of the causes of action defendant United Sanitary Corporation is either an indispensable or a conditionally necessary party. Present — Peck, P. J., Dore, Callahan, Breitel and Bastow, JJ.